Citation Nr: 0605762	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to July 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

It is noted that the veteran has perfected an appeal with 
respect to his claim for service connection for hypertension.  
Although the RO did not certify this particular issue to the 
Board, a VA Form 8, Certification of Appeal, is issued by an 
RO for administrative purposes only and does not confer or 
deprive the Board of jurisdiction of an issue.  See 38 C.F.R. 
§ 19.35 (2005).  Accordingly, the Board will exercise 
jurisdiction over the issue in this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that additional evidentiary 
development is required.  The record contains information 
that the veteran applied for disability benefits from the 
Social Security Administration (SSA).  See Letter from L. S., 
M.D., dated in May 1990.  The RO has not yet attempted to 
obtain the SSA disability determination(s) and the underlying 
medical records, however, this should be accomplished on 
remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2005); see also Tetro v. Gober, 14 Vet. App. 100, 
110 (2000) (holding that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists). 

Additionally, the Board notes that records were requested 
from Cheaha Mental Health Center in February 2002.  In March 
2002, a response was received asserting that the records were 
unavailable.  Pursuant to 38 U.S.C.A. § 5103A(b)(2), if the 
RO is unable to obtain any of the relevant records sought, it 
shall notify the veteran that it has been unable to obtain 
such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those 
records, and describing any further action to be taken with 
respect to the claim. There is no indication in the claims 
folder that the veteran has been notified that these records 
are unavailable.  

Finally, the Board notes that the veteran has perfected an 
appeal with respect to his claim for service connection for 
hypertension.  Although this has yet to be certified to the 
Board; it is noted that the veteran, on his July 2004 VA Form 
9, requested a BVA hearing at a local VA office before a 
member, or members of the BVA.  However, this documentation 
was not before the undersigned at the August 2004 hearing and 
there is no record that a hearing has been scheduled.  A 
remand is required in order to accommodate the veteran's 
request.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession. It appears that the veteran 
filed his claim for disability benefits 
in 1984.

2.  The RO shall notify the veteran that 
it has been unable to obtain to obtain 
records from Cheaha Mental Health Center.  
The RO should explain the efforts used to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim. 38 U.S.C.A. § 5103A(b)(2).

3.  The veteran should also be scheduled, 
in accordance with appropriate 
procedures, for a personal hearing before 
a Veterans Law Judge at the Regional 
Office.  38 U.S.C.A. § 7107 (West 2002).   
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2005).

4.  After the actions requested above 
have been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.



CONTINUED ON NEXT PAGE









The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

